Title: 27th.
From: Adams, John Quincy
To: 


       I attended meeting all day, and heard Mr. Andrews. He speaks very well, and his composition was I believe generally pleasing. I sometimes think that he mistakes his genius, and imagines that his fansy is lively and his first thoughts the best; while in truth his conception is naturally slow, and he ought to study greatly his writings. He was this day very brilliant in his expressions, and flowery in his periods, but his thoughts were rather too much in the common run, and this fault, I have frequently observed, in his pieces.
       In the beginning of the evening, I called at Mr. Tufts’s, to give him a watch which I brought for him; I spent the remainder of the evening and supp’d at Deacon Thompson’s. Walk’d with Mr. Andrews up to Mrs. Farnham’s, where he lodges; he proposes to return to-morrow to Cambridge.
      